Citation Nr: 0117606	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-12 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a shoulder 
disability.

3.  Entitlement to service connection for a lung disability, 
claimed as bronchitis.

4.  Entitlement to service connection for a knee disability.

5.  Entitlement to service connection for a leg disability.

6.  Entitlement to service connection for prostatitis.

7.  Entitlement to service connection for a personality 
disorder.

8.  Entitlement to service connection for a right hip 
disability.  



REPRESENTATION

Appellant represented by:	Bobby L. Amburgey, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
in connection with a July 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

By letter dated in March 2001, the veteran and his current 
representative were furnished notice of the Board's intent to 
consider whether a timely substantive appeal was received to 
complete an appeal of the July 1998 rating decision.  See 
generally 38 U.S.C.A. § 7105 (West 1991).  If a timely 
substantive appeal was not submitted, then the Board would be 
without appellate jurisdiction.  

Upon further review of the claims folder, the Board finds 
that a timely substantive appeal was received.  Briefly, the 
record shows that a notice of disagreement was received in 
June 1999, and a statement of the case was issued in June 
1999.  However, it does not appear that the statement of the 
case was sent to the veteran's most recent address as 
required by 38 C.F.R. § 19.30(a) (2000).  In this regard, the 
Board notes that a VA Form 9, Substantive Appeal, received 
from the veteran in early June listed an address which was 
different from the one previously used by the veteran.  As 
the statement of the case was not sent to the veteran's most 
recent address, the statutory time limit for filing a 
substantive appeal did not expire and an October 1, 1999 
written statement from the veteran's representative 
effectively constituted a timely substantive appeal.  
Accordingly, the issues listed on the title page of this 
decision are properly in appellate status.  


REMAND

In a July 1998 rating decision, the RO denied entitlement to 
service connection for a back disability, a shoulder 
disability, lung disease (claimed as bronchitis), a knee 
disability, a leg disability, prostatitis, a personality 
disorder, and a right hip disability.  In a July 1998 letter, 
the RO notified the veteran of that decision and informed him 
of the information needed to render his claims well grounded.  

However, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This law also eliminates the 
concept of a well-grounded claim and supersedes the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In the present case, it does not appear that the veteran has 
been afforded a VA examination in connection with his claims.  
Further, the record suggests that there may be additional 
pertinent evidence which has not been obtained.  In this 
regard, the Board notes that the veteran indicated in a 
February 1998 Statement in Support of Claim (VA Form 21-4138) 
that his family doctor, Dr. Jon Strauss, had an extensive and 
long term history of treatment for the claimed disorders.  
Additionally, in a December 1999 letter, the veteran's 
representative indicated that he had acquired a large amount 
of "medical proof," but that he was having difficulty 
acquiring all of the records.

Further, the claims folder reflects that the veteran was 
awarded disability benefits from the Social Security 
Administration in January 1996.  The records submitted from 
the Social Security Administration include a list of evidence 
considered by that agency, including inpatient and outpatient 
treatment records, examinations, and other medical records.  
However, copies of the evidence considered by the Social 
Security Administration have not been requested by the RO.  

It also appears that some of the claims are being advanced on 
a secondary service connection basis under 38 C.F.R. § 3.310 
(2000).  Clarification in this regard would be helpful to 
better understand the veteran's contentions. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed. 

2.  The RO should contact the veteran and 
his representative and request 
clarification as to which issues are 
based on a direct service connection 
theory and which are based on a secondary 
service connection theory.  

The RO should also ask the veteran to 
furnish the names and addresses of all 
medical care providers who have treated 
him for his claimed disabilities since 
his discharge from service, including the 
address for his family physician, Dr. 
Strauss.  After securing the necessary 
permission from the veteran, copies of 
any available records that are not 
already of record should be obtained and 
associated with the claims folder.

The veteran's representative should be 
asked to submit any evidence he may have 
acquired and to identify any other 
pertinent records which he believes are 
in existence.  The RO should take 
appropriate action to obtain any such 
records which are identified. 

3.  The RO should contact the Social 
Security Administration and obtain the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

4.  After completion of the above, the 
veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature and etiology of the 
claimed disabilities.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiners in 
connection with the examinations.  Any 
medically indicated special studies and 
tests should be accomplished.  All 
clinical and special test findings should 
be reported.  The examiners should clearly 
indicate whether medical diagnoses of the 
claimed disorders can be made.  After 
reviewing the record and examining the 
veteran, the examiners should offer 
opinions, with regard to each of the 
claimed disorder found to be present, as 
to whether it is at least as likely as not 
related to the veteran's military service.  
If the examiners believe that any claimed 
disorder(s) found to be present is 
proximately due to or caused by or 
aggravated by any other claimed 
disorder(s) found to be present, he or she 
should so indicate.  A detailed rationale 
for all opinions expressed would be 
helpful and is hereby requested. 

5.  The RO should then review the expanded 
record and determine if the benefits 
sought can be granted.  A supplemental 
statement of the case addressing each 
claim which remains denied should be 
furnished to the veteran and to his 
representative.  After they are afforded 
an opportunity to respond, the case should 
be returned to the Board for appellate 
review. 

The purpose of this remand is to assist the veteran and to 
ensure a proper record for appellate review.  The veteran and 
his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



